Citation Nr: 1532578	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  04-26 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hepatitis C prior to November 13, 2008.
 
2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability prior to November 13, 2008.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1971 to August 1975.  

The appeal arose from an August 2003 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO granted service connection for hepatitis C and assigned a noncompensable rating, effective May 2001.  The Veteran appealed the RO's original assignment of a noncompensable rating to the Board.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

An April 2004 Decision Review Officer (DRO) Decision/Statement of the Case (SOC) awarded an increased 10 percent rating retroactive to May 2001 for the service-connected hepatitis C.  

In a July 2005 decision, the Board denied an initial rating in excess of 10 percent for hepatitis C.  The Veteran appealed the Board's July 2005 decision to the United States Court of Appeals for Veterans Claims (hereinafter "the Court"). In an  October 2007 Memorandum Decision, the Court vacated the Board's July 2005 Board decision and remanded the issue of entitlement to an initial rating in excess of 10 percent for additional development.  In vacating the Board's decision, the Court found, in pertinent part, that a July 2003 VA examination was inadequate for rating purposes.  It was noted that an additional examination to address the duration of the Veteran's symptoms due to his service-connected hepatitis C and whether they were incapacitating was required.  

By an April 2011 rating action, the RO assigned an initial 100 percent rating to the service-connected hepatitis C disability, effective from November 13, 2008-the date of a VA examination report reflecting an increase in severity of this disability.   In subsequent correspondence it was asserted that a higher rating was warranted prior to November 13, 2008. 
This issue was most recently before the Board in April 2013.  At that time, the Board remanded the matters on appeal for additional development; namely, to obtain a  VA medical opinion as to the duration of the Veteran's symptoms due to his service-connected hepatitis C during the period from May 25, 2001, to November 12, 2008, and whether they were incapacitating, demonstrated a marked interference with employment, or demonstrated an inability to secure or follow a substantially gainful occupation.  This opinion was provided by a VA gastroenterologist in September 2013, with an addendum provided the following month.  

As noted by the Board in April 2013, the Veteran has asserted that he is unemployable as a result of his service-connected hepatitis C.  The Court has held that a claim for a total disability rating based upon individual unemployability (TDIU) is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board finds the issues of entitlement to an extraschedular rating and/or a TDIU prior to November 13, 2008, are most appropriately addressed as part of the increased rating issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to November 13, 2008, the Veteran's hepatitis C has been manifested by marked liver damage, elevated liver function tests, and near-constant debilitating symptoms of fatigue, abdominal pain, weakness, and diarrhea.

2.  A TDIU is a lesser benefit than a 100 percent rating for hepatitis C, and the claims for a TDIU and a higher rating for hepatitis C arose at essentially the same time and are essentially premised on the same evidence.


CONCLUSIONS OF LAW

1.  For the period prior to November 13, 2008, the criteria for a 100 percent schedular rating for hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7345 (effective prior to July 2, 2001), § 4.114, Diagnostic Codes 7345 (2014).

2.  The grant of a 100 percent rating for hepatitis C renders moot the appeal for a TDIU.  38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16. (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Initial Rating Claim-Hepatitis C prior to November 13, 2008

The Veteran seeks an initial rating in excess of 10 percent for the period prior to November 13, 2008. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The VA's Schedule for Rating Disabilities represents the average impairment in earning capacity resulting from injuries incurred in military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, entitlement to service-connection has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  Since the Veteran is being granted an initial 100 percent rating for the prescribed period on appeal, staged ratings are inappropriate here.

The Veteran seeks an initial rating in excess of 10 percent for hepatitis C for the period prior to November 13, 2008.  He maintains that he is entitled to a higher rating for the prescribed period due to symptomatology associated with his hepatitis C, such as chronic fatigue, lethargy, abdominal pain, nausea, and decreased appetite. 

During the period from May 25, 2001 to November 12, 2008, the Veteran's hepatitis C has been assigned a 10 percent rating under Diagnostic Code 7345.  38 C.F.R. § 4. 114, Diagnostic Code 7345.   During the course of the appeal period, the regulations pertaining to rating disabilities of the digestive system were amended, effective from July 2, 2001.  The Board is required to consider the claim in light of both the former and revised schedular rating criteria.  VA's Office of General Counsel has determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  However, the Veteran does get the benefit of having both the old rating criteria and the new criteria considered for the period after the change was made.  See VAOPGCPREC 3-00. 

Prior to the regulatory change effective July 2, 2001, the Veteran's hepatitis was evaluated as infectious hepatitis under 38 C.F.R. § 4.114, Diagnostic Code 7345. Under Diagnostic Code 7345, a 10 percent evaluation was warranted for demonstrable liver damage with mild gastrointestinal disturbance.  A 30 percent evaluation was assignable for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures.  A 60 percent evaluation was assigned for moderate liver damage with disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  A 100 percent evaluation was assigned for marked liver damage manifested by liver function test and marked gastrointestinal symptoms; or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.  38 C.F.R. § 4.114, Diagnostic Code 7345 (in effect prior to July 2, 2001).

Under the revised regulations, a new Diagnostic Code 7354 was created specifically for the evaluation of hepatitis C.  A 10 percent rating is assigned for hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  With serologic evidence of hepatitis C infection, and signs and symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, a 20 percent rating is in order.  A 40 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation requires daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.   A 100 percent evaluation is assigned when there are near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7345 (in effect from July 2, 2001).

With regard to the notes following Diagnostic Code 7354, under Note (1) Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae. (See § 4.14) Note (2): For purposes of evaluating conditions under Diagnostic Code 7354, an 'incapacitating episode' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

After a review of the record, the Board will resolve reasonable doubt in the Veteran's favor, and award an initial 100 percent disability rating to the service-connected hepatitis C under the old criteria (prior to July 2, 2001) for the period prior to November 13, 2008.  The Board finds that there is evidence that is supportive and against the claim.  As indicated above, a 100 percent disability rating under the old criteria required marked liver damage manifested by liver function test and marked gastrointestinal symptoms, or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.  38 C.F.R. Part 4, Diagnostic Code 7354 (prior to July 2, 2001).  

Evidence in support of an initial award of 100 percent for the service-connected hepatitis C under the old criteria includes February 2000 VA laboratory findings of elevated SGOT (58), SGPT (67) and GAMMA-GTP levels.  In addition, private medical reports, dated from October 2002 to February 2008, prepared by the Richmond  Medical Center and Kaiser Permanente, show that the Veteran had complained of abdominal pain in October 2002 and a 10-pound weight loss over the previous three (3) months in June 2003.  When seen for a hepatitis C follow-up in July 2005, the Veteran complained of fatigue, loss of energy for the previous two (2) to three (3) years (2002-2003), right upper quadrant pain, poor appetite, and a five (5)-pound weight loss since February 2004.  In February 2008, the Veteran was hospitalized for severe and constant abdominal pain that was associated with nausea and vomiting.  His risk factors included a history of Hepatitis C.  (See reports, prepared by the Richmond Medical Center and Kaiser Permanente, dated from October 2002 to February 2008).  Similarly, when VA examined the Veteran in May 2000 and July 2003, he complained of malaise, lack of energy, decreased appetite, and abdominal pain. In February 2008, the Veteran presented to University Richmond Hospital for severe abdominal pain.  

Evidence against the claim for an initial 100 percent disability rating for the Veteran's hepatitis C under the old criteria are VA treatment reports, dated in May 1993 and October 1995.  The Board recognizes that these records are dated outside of the time period on appeal, but they provide information regarding relevant symptoms.  When seen at the VA clinic in September 1993, the examining clinician determined that the Veteran's complaints of weight loss, fatigue and diarrhea were probably secondary to a diagnoses of Dumping Syndrome or complications from a duodenal ulcer, peptic ulcer disease.  The Veteran was prescribed Zantac and instructed to eat small meals.  (See VA treatment reports, dated from May to September 1993, labeled as Medical Treatment Record-Government Facility, received on October 20, 1993).   An October 1995 VA treatment report reflects that the Veteran had complained of having had loose stools; nausea; occasional vomiting; and, a 30 pound weight loss since he underwent surgery to repair a perforated ulcer in 1993.  (See October 1995 VA treatment report, labeled as Medical Treatment Record-Government Facility, received on November 7, 1995).  

Other evidence against the claim includes a July 2003 VA examiner's classification of the Veteran's hepatitis as mild without evidence of active, chronic ongoing hepatic dysfunction or hepatitis.  (See July 2003 VA examination report).  

In April 2013, the Board remanded the Veteran's claim to have a VA physician address the duration of the Veteran's symptoms due to his service-connected hepatitis C and to determine whether they were incapacitating.  In September 2013, a VA nurse practitioner (NP) opined that the Veteran's constant complaints of fatigue, joint and right upper quadrant pain were a result of his Hepatitis C, and not residuals of a gastrectomy secondary to ulcers and stomach resection in 1994 and residuals of perforated peptic ulcer with peritonitis and pancreatitis in April 1993.  In an October 2013 addendum opinion, the VA NP concluded that there were only four (4) instances of treatment in the VA treatment notes between the dates of 5/25/2001 and 2008 for fatigue, joint and right upper quadrant pain, and that they were related to non-hepatitis C causes, such as food, food poisoning, and stress.  In solidifying her opinion, the VA NP maintained that because the Veteran had reported that his symptoms of fatigue, nausea, vomiting, and right upper abdomen pain had begun "lately," when evaluated on November 13, 2008, the symptoms were, thus, fairly recent and not chronic.  (See October 2013 addendum opinion).  

The Board finds that in determining that the Veteran's hepatitis symptoms were not chronic in her addendum opinion, the VA NP misread the November 13, 2008 VA report.  A review of that report shows that the Veteran had complained of feeling fatigued and tired all the time (italics added for emphasis).  He further stated that he had been diagnosed with hepatitis C seven (7) years previously, but that he did not have symptoms at that time.  He then reported that "lately" his symptoms of fatigue, nausea and vomiting had begun with right upper abdomen pain.  The Board finds the correct reading of the Veteran's statement to read that his upper abdominal pain was a recent symptom, and that his fatigue/lethargy, nausea and vomiting were longstanding and chronic.  (See November 13, 2008 VA treatment report, labeled "Medical Treatment Record-Government Facility, uploaded on June 4, 2009).   

Overall, the Board finds that the cluster of the Veteran's Hepatitis C symptoms together with the near-constant nature of the disabling symptoms do more nearly approximate the old criteria for a 100 percent rating under the previous Diagnostic Code 7345.  Resolving any remaining doubt in favor of the Veteran, the Board finds that the evidence favors a 100 percent rating under the former version of Diagnostic Code 7345 prior to November 13, 2008.  Thus, an initial 100 percent rating for hepatitis C prior to November 13, 2008 is granted and no further analysis of this issue is necessary.


B. TDIU Claim-Prior to November 13, 2008

The current claim of entitlement to TDIU and initial rating for hepatitis C, each arose at the same time (i.e., November 13, 2008) and involve the same evidence. Hence the grant of an increased 100 percent rating for hepatitis C for the period prior to November 13, 2008 renders the claim for a TDIU moot.  Herlehy v. Principi, 15 Vet. App. at 35; see Locklear v. Shinseki, 24 Vet. App. 311, 318, foot note 2 (2011). The appeal as to the TDIU issue is, therefore, dismissed.

As noted above, the Veteran would not be entitled to a TDIU at the same time he was in receipt of a 100 percent rating based on the same disability.  For the period prior to November 13, 2008, hepatitis C was the Veteran's sole service-connected disability.  A TDIU rating may proceed where the TDIU rating is potentially available for a disability other than the disability for which a 100 percent rating was in effect.  Bradley v. Peake, 22 Vet. App. at 280.


ORDER

For the period prior to November 13, 2008, an initial 100 percent schedular evaluation for hepatitis C is granted, subject to the laws and regulations concerning the payment of monetary benefits.

The appeal as to entitlement to a TDIU prior to November 13, 2008 is dismissed as moot.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


